Citation Nr: 0427348	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  98-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION


The veteran served on active duty from November 1964 to 
November 1967.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision rendered by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board remanded the case to the RO for further action in 
June 1999 and September 2003.  In September 2004, the RO 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  The veteran has peripheral neuropathy, but not acute or 
subacute peripheral neuropathy.

3.  The veteran's peripheral neuropathy was not present in 
service or until years thereafter, and it is not 
etiologically related to his exposure to Agent Orange during 
service or otherwise etiologically related to service.


CONCLUSION OF LAW

Peripheral neuropathy, including as due to exposure to Agent 
Orange, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

Through the statement of the case, supplemental statements of 
the case, and various letters from the RO to the veteran, 
particularly a letter dated in May 2004, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the specific information required 
from him to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that he should submit.  Although 
the RO has not specifically requested him to submit any 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records.  The veteran has not identified the 
existence of any additional pertinent medical records that 
have not been associated with the claims folder.  In 
conjunction with this appeal, the veteran has also been 
afforded several VA examinations.  The reports of these 
examinations along with the other evidence of record are 
sufficient to decide this claim.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Evidentiary Background

The veteran contends that he was exposed to Agent Orange 
during service and that his current peripheral neuropathy is 
due to that exposure.  He claims that he has had symptoms of 
peripheral neuropathy since 1966.

On his November 1964 enlistment examination, the veteran 
reported a history of cramping in his legs.  He reported no 
history of paralysis or neuritis at that time.  Clinical 
examination at that time was normal, including his feet, 
lower extremities, and neurological examinations.

Service medical records show that the veteran sought 
treatment for back problems throughout his active military 
service.  In June 1965, he fell in the latrine injuring his 
back.  At that time, he was noted to be in a lot of pain.  A 
subsequent record in March 1966 indicates that he needed a 
bed board.  A consultation report in April 1966 indicates 
that he had a four-month history of low back pain that 
radiated into his left calf.  At that time, no sensory or 
motor deficits were noted.  The impression was "mild back 
pain."  In December 1966, he complained of back pain with 
radiation into his lower extremities.  X-rays taken at that 
time revealed "increased dorsal kyphosis, lumbar lordosis; 
impression, juvenile kyphosis."  

At his October 1967 separation examination, the veteran 
reported that he received pain pills and was told to get a 
bed board due to back trouble.  He reported a history of 
cramps in his legs and recurrent back pain.  The examining 
physician wrote that the veteran had "cramps two or three 
years ago after physical activity, none recent."   Clinical 
examination at the time was normal including examination of 
his upper and lower extremities, feet, and neurological 
system.  

By rating action in January 1968, the RO denied service 
connection for back trouble and pain in the legs and abdomen.  
In this decision, the RO noted that the veteran's disability, 
diagnosed as juvenile kyphosis with wedging of T-12, was a 
constitutional or developmental abnormality and not a 
disability for which VA compensation is payable.  

The record reflects that the veteran applied for VA 
outpatient treatment for "glands" in December 1968.  His 
request for treatment was subsequently denied as he had no 
service-connected disabilities.  

The evidence of record demonstrates that primary axonal 
sensorimotor peripheral neuropathy was first clinically 
reported in June 1996, following neurologic testing by the 
veteran's private physician, David M. Peeples, M.D.  In a 
letter dated later in June 1996 from Dr. Peeples to Tim 
Baker, M.D., it is noted that the veteran had chronic 
numbness and discomfort in his arms and legs, and that he was 
exposed to Agent Orange in Vietnam.  According to Dr. 
Peeples, the veteran reported that he had had symptoms in 
1987 involving numbness in his arms and legs and was told 
that he had a "viral infection."  His symptoms slowly 
cleared over a period of several years, but had recurred.  He 
was not known to have any underlying medical or neurologic 
condition and there was no known family history of peripheral 
neuropathy.  He drank two to six alcoholic drinks a day.  
Neurologic examination revealed a mild to moderate peripheral 
neuropathy with increased vibratory thresholds in the feed, a 
mild distal to proximal gradient to temperature, light touch 
and pin prick, and decreased ankle jerks relative to the 
knees.  There was no radicular pattern of sensory loss in the 
extremities.  EMG and nerve conduction studies revealed 
primarily axonal sensory motor peripheral neuropathy.  

A letter dated in July 1996 from Dr. Baker notes that the 
veteran had had recurrent difficulties with chronic numbness 
and discomfort in his arms and legs and his first symptoms 
developed in 1987.  Dr. Baker further noted that the veteran 
had undergone motor nerve conduction studies that confirmed 
that he had a primary axonal sensory motor peripheral 
neuropathy.

In the veteran's August 1996 application for service 
connection for peripheral neuropathy, he indicated that he 
received no treatment during service for peripheral 
neuropathy.  He further noted that he had received treatment 
for peripheral neuropathy from Dr. Baker since February 1996, 
and from Dr. Peeples since June 1996.

In an August 1996 letter, Dr. Peeples acknowledged that the 
veteran had informed him that his documented history of no 
leg weakness was inaccurate.  It was noted that there was a 
misunderstanding and the veteran now indicated that he had 
intermittent weakness in his legs.  Dr. Peeples reported that 
various diagnostic studies had come back unremarkable.  

In a September 1996 letter to the RO, Dr. Baker noted that 
the veteran had recurrent difficulty with chronic numbness 
and discomfort in his legs.  It was noted that his first 
symptoms developed in 1987.  Nerve conduction studies had 
confirmed a primary axonal sensory motor peripheral 
neuropathy.

By rating action dated in December 1996, the RO denied 
service connection for the veteran's peripheral neuropathy.  
In this decision, the RO noted that the veteran's peripheral 
neuropathy was initially diagnosed many years after service 
and because acute or subacute peripheral neuropathy was not 
manifested during a prescribed presumptive period.  
Thereafter, the veteran perfected a timely appeal of that 
decision.  

A letter dated in August 1997 from Dr. Baker notes that the 
veteran was his patient and had had recurrent difficulties 
with chronic numbness and discomfort in his arms and legs.  
It was further noted that the veteran reported that he first 
began having problems with this in 1967 prior to discharge 
from the military.  Dr. Baker also noted that the veteran 
sought medical attention in 1969 for this problem.  Dr. Baker 
again noted that the veteran had undergone motor nerve 
conduction studies that confirmed that he had primary axonal 
sensory motor peripheral neuropathy.
 
In another letter from Dr. Baker, dated in May 1998, he 
commented that tests demonstrated that the veteran had 
primary axonal neuropathy of the lower extremities, that the 
veteran had symptoms consistent with this disorder dating to 
1967, that the veteran was exposed to Agent Orange, that the 
veteran's neuropathic symptoms occurred shortly after Agent 
Orange exposure and persisted to the present, and that there 
was no other cause to explain the veteran's neuropathy.  
Based upon this history provided by the veteran, Dr. Baker 
provided his medical opinion that, "with a reasonable degree 
of medical certainty, [the veteran's] symptoms relate to 
agent orange exposure."

The veteran submitted a September 1999 statement in response 
to a request from the RO about information regarding his 
alleged treatment for peripheral neuropathy in 1969.  He 
reported that he saw this unidentified doctor in Overland, 
Missouri, in 1969, for pneumonia.  According to the veteran, 
he reported symptoms of neuropathy and the physician 
"ventured a guess" but nothing was written in his medical 
file and he was not prescribed medication.  The veteran did 
not know the physician's name and thought that he had died as 
he was aged in 1969.  The veteran also reported that he saw 
Army doctors in Vietnam and at Fort Belvoir, Virginia, in 
1966 and 1967.  However, at no time were neurological tests 
ordered.  

In a September 1999 statement to his United States Senators, 
the veteran reported that he saw a VA physician in 1968 for 
his neurological condition.  

In December 1999, the veteran was afforded a VA neurological 
examination.  The examiner reviewed the veteran's claims 
folder in connection with the examination.  In the report, 
the examiner commented on the veteran's documented in-service 
medical history as well as his post service medical 
treatment.  Additionally, the veteran's medical history was 
elicited during the examination.  After examining the 
veteran, the examiner diagnosed peripheral neuropathy with 
mainly axonal features diagnosed by nerve conduction tests 
and mild spinal stenosis.  Addressing the etiology of the 
veteran's neurological condition, the examiner stated that 
were no peripheral neuropathic symptoms in the veteran's 
service medical records.  While "cramps" were noted at the 
time of his entrance and separation examinations, they were 
merely noted as history.  While leg pain was mentioned, it 
was noted to be related to his back problem.  Of particular 
note was the April 1966 treatment record noting no sensory or 
motor deficits indicative of a neuropathy.  The examiner 
noted that the date of onset of the veteran's peripheral 
neuropathy was unclear and his own private physicians have 
given differing dates for the onset of this condition.  The 
examiner summarized by noting that there was no evidence in 
the veteran's service medical records to link his neuropathy 
to Agent Orange exposure.  

Another VA neurological examination was conducted in November 
2002.  The examiner noted that it was not clear if the 
veteran's muscle cramps that predated service had anything to 
do with his present neurological condition.  The veteran was 
noted to have muscle wasting and atrophy that were 
conceivably related to his peripheral neuropathy.  The 
examiner opined that the veteran's neuropathy was chronic and 
recurrent.  He had an episode in 1987 that apparently tapered 
over the course of time with a second episode in 1995 or so 
that persisted to the present time.  The examiner noted that 
it could not be shown to have a relationship to the veteran's 
active military service and the veteran's inservice 
complaints were, "far more likely to be related to his spine 
which then, as it does now, displayed a juvenile orthopedic 
disorder."  The examiner further noted that, "the delay in 
the development of new symptoms between the time he was in 
the service [and] 1987 as well as the highly focal symptoms 
described in service related to his back, left flank, and 
left lower limb are unlike any form of toxic neuropathy." 

The veteran was afforded his most recent VA neurological 
examination in May 2004.  The examiner noted that the 
veteran's in-service history of back problems were determined 
to be juvenile kyphosis which was a developmental condition 
that preexisted his active service.  The examiner noted that, 
"there was nothing in my complete and thorough review of the 
medical records in service that suggests that the veteran 
suffered from peripheral neuropathy."  The examiner opined 
that the veteran's current peripheral neuropathy was not 
related to in-service exposure to Agent Orange or to his 
active service.  Further, "there was nothing in the service 
medical records that connects his current conditions with his 
military service.  
   
Legal Criteria & Analysis

The veteran and his representative contend that the veteran 
has peripheral neuropathy due to Agent Orange exposure in 
Vietnam.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2003).

The veteran served in Vietnam and is presumed to have been 
exposed to Agent Orange.  38 U.S.C.A. § 1116(f) (2003).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; PCT; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft- tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  A presumption 
of service connection is afforded only those diseases listed 
in the statute and regulation as having been found by the 
Secretary to have a positive association with exposure to 
certain herbicide agents.

As a matter of law, only acute or subacute peripheral 
neuropathy is presumed incurred in service as a result of 
exposure to Agent Orange.  38 C.F.R. § 3.309(e). For purposes 
of presumptive service connection due to exposure to certain 
herbicide agents, acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Thus, the 
very fact of the existence and persistence of the veteran's 
peripheral neuropathy during the pendency of his claim, many 
years after service in Vietnam, precludes its service 
connection on a presumptive basis.  Moreover, on the basis of 
reports of the National Academy of Sciences (NAS), and all 
other sound medical and scientific information and analysis 
available to the Secretary, the Secretary has found that a 
presumption of service connection is not warranted for 
chronic peripheral nervous system disorders, 64 Fed. Reg. 59, 
232 (Nov. 2, 1999), or for chronic persistent peripheral 
neuropathy, 67 Fed. Reg. 42,600 (June 24, 2002), 68 Fed. Reg. 
27,630 (May 20, 2003).  Moreover, the Agent Orange Act of 
1991, the law authorizing presumptions of service connection 
for certain diseases based on exposure to certain herbicides 
mandates that whenever the Secretary determines, based on 
sound medical and scientific evidence, that a positive 
association exists between exposure of humans to an herbicide 
agent used in support of U.S. and allied military operations 
in Vietnam during the Vietnam era and a disease, the 
Secretary will publish regulations establishing a presumptive 
service connection for that disease. 64 Fed. Reg. 59,233 
(Nov. 2, 1999).

Taking the evidence all together, the Board must conclude 
that the veteran does not have acute or subacute peripheral 
neuropathy.  While the veteran has been diagnosed with 
primary axonal peripheral neuropathy, the evidence does not 
show that he has been diagnosed with acute or subacute 
peripheral neuropathy.  Even if he were to have acute or 
subacute peripheral neuropathy, the evidence does not show 
that the condition was manifested within the prescribed 
period following his separation from active duty and exposure 
to Agent Orange.  Accordingly, a presumption of service 
connection is not provided for the peripheral neuropathy the 
veteran has.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Nevertheless, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Despite the veteran's contentions, service medical records 
are devoid of any finding or diagnosis of peripheral 
neuropathy.  While the veteran complained of lower extremity 
pain during service, VA examiners in December 1999, November 
2002, and May 2004 have linked these complaints to an 
unrelated nonservice-connected back condition.  

After service, the first documented medical evidence of 
record of peripheral neuropathy is in June 1996, nearly 
thirty years after his discharge from active duty.  The 
veteran maintains that he received treatment for his 
neuropathy in the late 1960s shortly after discharge from 
active duty.  However, he was unable to provide documentation 
of treatment at that time nor was he able to provide 
information to VA that would enable VA to obtain the evidence 
on his behalf.  

The Board notes that the veteran initially told his private 
physician that his peripheral neuropathy originated in 1987.  
Following the denial of his claim by the RO, the veteran 
clarified his history to his physician noting that his 
symptoms actually began in 1967 during his active military 
service.  The Board notes that it is not required to accept 
doctors' opinions that are based upon the veteran's 
recitation of medical history. Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also, Owens v. Brown, 7 Vet. App. 429 (1995).  
As set forth above, the veteran's service medical records do 
not show any finding or diagnosis of peripheral neuropathy 
and the VA physicians who have reviewed the service medical 
records have stated that the service medical records do not 
evidence the presence of peripheral neuropathy.  
Furthermore, the evidence does not show that either Dr. Baker 
or Dr. Peeples reviewed the veteran's service medical records 
or any other related documents which would have enabled them 
to form an opinion on an independent basis.  Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993).  Accordingly, the Board must find the 
opinions of Dr. Baker and Dr. Peeples to be unpersuasive as 
to the relation of the veteran's peripheral neuropathy to 
service.  

The Board has placed greater probative weight on the opinions 
expressed by three different VA examiners in December 1999, 
November 2002, and May 2004.  These examiners opined that 
there was no relationship between the veteran's present 
peripheral neuropathy and his active military service.  The 
opinions were based on a comprehensive review of the claims 
folder with particular attention to the veteran's documented 
service medical records as well as his post-service treatment 
records.  Additionally, these examinations included physical 
examination of the veteran and included discussion of his 
reported medical history.  

In sum, the veteran does not have a disease associated with 
exposure to Agent Orange and amenable to a presumption of 
incurrence in service on that basis.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  Similarly, the preponderance of the 
medical evidence show that the veteran's peripheral 
neuropathy was not present in service or until years 
thereafter, and is not etiologically related to exposure to 
Agent Orange or any other incident of service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.


ORDER

Service connection for peripheral neuropathy is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



